
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 663
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2009
			Mr. Moran of Kansas
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that any savings under the Medicare Program should be invested
		  back into the Medicare Program, rather than creating new entitlement
		  programs.
	
	
		Whereas the Federal Hospital Insurance Trust Fund
			 established under section 1817 of the Social Security Act (42 U.S.C. 1395i) is
			 projected to be insolvent by 2017; and
		Whereas the Medicaid Program under title XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.) is the largest source of general revenue
			 spending on health care for both the Federal Government and the States: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)any savings under the Medicare Program
			 under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) should be
			 invested back into the Medicare Program, rather than creating new entitlement
			 programs; and
			(2)any savings under
			 the Medicaid Program under title XIX of the Social Security Act (42 U.S.C. 1396
			 et seq.) should be used to increase the Federal medical assistance percentage
			 (as defined in section 1905(b) of such Act (42 U.S.C. 1396d(b))).
			
